       Case 1:21-cv-00047-JRH-BKE Document 4 Filed 04/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

RUSSELL GAITHER,                       )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )                   CV 121-047
                                       )
NATHAN DEAL, Commissioner;             )
MR. PHILBIN, Warden; MRS. HARVEY,      )
Deputy Warden; MR. PASCAL, Deputy      )
Warden; ROBBIE MILLER,                 )
                                       )
            Defendants.                )
                                  _________

                                          ORDER
                                          _________

       Objections to this Report and Recommendation must be filed by no later than April 19,

2021, must specify each proposed finding of fact and conclusion of law to which objection is

made, must state the bases for each such objection, and must be served upon all parties. Failure

to file objections by this deadline may result in this Report and Recommendation becoming

the opinion and order of the Court. Devine v. Prison Health Servs., Inc., 212 F. App’x 890,

892 (11th Cir. 2006) (per curiam). Failure to object to any proposed finding of fact or

conclusion of law waives the right to challenge on appeal the district court’s adoption of each

such factual finding or legal conclusion. 11th Cir. R. 3-1. The Clerk will submit this Report

and Recommendation together with any objections to Chief United States District Judge J.

Randal Hall on April 20, 2021.
      Case 1:21-cv-00047-JRH-BKE Document 4 Filed 04/01/21 Page 2 of 2




      Requests for extension of time to file objections shall be filed with the Clerk of Court

for consideration by the undersigned.        A party may not appeal this Report and

Recommendation directly to the United States Court of Appeals for the Eleventh Circuit.

Appeals may be made only from a final judgment.

      SO ORDERED this 1st day of April, 2021, at Augusta, Georgia.




                                             2
